Citation Nr: 9929225	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  96-37 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected residuals of a left shoulder injury (major), 
currently evaluated as 20 percent disabling.

2.  Entitlement to restoration of a 20 percent disability 
evaluation for postoperative residuals, meniscectomies, left 
knee, currently evaluated as 10 percent disabling.

3.  Entitlement to restoration of a 20 percent disability 
evaluation for postoperative residuals, meniscectomies, right 
knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to 
September 1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) from an 
August 1993 rating decision of the St. Petersburg, Florida, 
Regional Office (RO) which reduced 20 percent ratings in 
effect for each service connected disabilities involving the 
knees to 10 percent.  

In March 1994 decision confirmed a noncompensable rating 
evaluation of the veteran's service connected left shoulder 
disability, and the 10 percent rating evaluations for the 
veteran's bilateral knee disabilities.

This matter was previously before the Board in May 1998, 
wherein the case was Remanded for additional development.  
Pursuant to completion of additional development, the RO 
determined that the veteran was entitled to an increased 
rating evaluation of 20 percent for his service connected 
left shoulder disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The residuals of a left shoulder injury (major) are 
manifested by limitation of motion, pain, weakness, and the 
inability to perform overhead activities.

3.  The veteran's left knee disability is productive of 
moderate impairment.

4.  The veteran's right knee disability is productive of 
moderate impairment.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating evaluation of 30 
percent for residuals of a left shoulder injury (major) have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4 §§ 4.40, 4.71a; Diagnostic Code 5201 (1998).

2.  The criteria for restoration of a 20 percent rating for 
the left knee disability are met. 38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. Part 4 §§ 3.344, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257 (1998).

3.  The criteria for restoration of a 20 percent rating for 
the right knee disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4 §§ 3.344, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5010, 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the veteran's claims are well 
grounded, in that he has presented a claim that is plausible, 
that is meritorious on its own or capable of substantiation.  
This finding is based upon the veteran's assertion his 
disabilities have increased in severity.  Proscelle v. 
Derwinski, 2 Vet. App 629 (1992).  Once it has been 
determined that a claim is well grounded, VA has the 
statutory duty to assist the veteran in the development of 
evidence pertinent to that claim.  In this regard, the Board 
is satisfied that all relevant evidence is of record and the 
duty to assist has been met.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.41, 4.42 (1998), the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A.§ 1155 (West 1991).  Separate 
diagnostic codes identify the various disabilities.  38 
C.F.R. Part 4 (1998).

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 (1998) must also be considered, and that 
examinations upon which the rating decisions are based must 
adequately portray the extent of functional loss due to pain 
"on use or due to flare-ups."  DeLuca v. Brown, 8 Vet.App. 
202 (1995).

Regulations define disabilities of the musculoskeletal system 
as primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40 (1998).  
Disabilities of the joints consist of reductions in the 
normal excursion of movements in different planes. 
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (1998).

Ratings on account of diseases subject to temporary or 
episodic improvement will not be reduced on any one 
examination, except in those instances where all the evidence 
of record warrants the conclusion that sustained improvement 
has been demonstrated.  Moreover, although material 
improvement in the physical or mental condition is clearly 
reflected it should be considered whether the evidence makes 
it reasonably certain that the improvement would be 
maintained under the ordinary conditions of life. 38 C.F.R. § 
3.344(a).  The provisions of paragraph (a) apply to ratings 
which have continued for long periods at the same level (5 
years or more). They do not apply to disabilities which have 
not become stabilized and are likely to improve.  
Reexamination disclosing improvement, physical or mental, in 
these disabilities will warrant reduction in rating. 38 
C.F.R. § 3.344(c).

I Left Shoulder

A review of evidence reveals that the veteran was granted 
entitlement to service connection for his left shoulder 
disability by rating action dated in January 1976 wherein a 
noncompensable rating evaluation was assigned.  During the 
pendency of this appeal, by rating action dated in May 1999, 
the RO determined that the veteran was entitled to an 
increased evaluation of 20 percent.

Review of the evidence of record reveals that the veteran 
underwent a VA examination in March 1992.  The diagnosis was 
status post left shoulder dislocation, and fracture of left 
clavicle bone, stable except for decrease range of motion in 
the abduction.

The veteran underwent a VA examination in January 1994.  He 
reported that he experienced discomfort in the left shoulder 
with abduction at about 90 degrees.  He indicated that it 
would hang up on him.  

The examination of the left shoulder revealed that the 
veteran was able to perform all range of motion with 
abduction to 160 degrees, flexion to 90 degrees, extension to 
30 degrees, internal and external rotation approximately 25 
degrees each.  There was no significant instability of 
shoulder.  X-rays showed cystic-sclerotic changes in the 
region of the left humerus greater tuberosity consistent with 
biceps tendinitis and left clavicle deformity consistent with 
an old injury.  The diagnosis was left shoulder strain with 
normal range of motion.

VA outpatient treatment records dated from 1993 to January 
1999 show that the veteran underwent intermittent treatment 
at a VA facility for several orthopedic and psychiatric 
problems, including complaints of pain in his left shoulder.  
In December 1998 he underwent an initial assessment.  At that 
time the veteran stated that he worked as a mechanic from 
1977 to 1989 and as a truck driver from 1989 to 1992.  He was 
receiving Social Security benefits 

The veteran testified at a hearing before a hearing officer 
of the RO in February 1995.  He indicated that he had been 
undergoing physical therapy and using a TENS unit for 
symptoms associated with his left shoulder disability.  He 
asserted that he experienced severe pain 24 hours a day.  He 
reported limitation of motion of the left arm and shoulder, a 
loss of strength and occasional locking.

The veteran underwent a VA examination in March 1999.  At 
that time the veteran indicated that he injured his shoulder 
in the service when he fell and had an extension type injury 
to the left shoulder.  He reported pain with side-to-side 
motion, with lifting, with complete inability to do any 
overhead activities, poor sleep and poor strength.  Treatment 
reportedly consisted of physical therapy with mild 
improvement of motion but not in pain.  

The examination revealed forward flexion to 100 degrees, 
abduction to 90 degrees, external rotation to 70 degrees and 
internal rotation to 90 degrees.  There was pain over the 
acromioclavicular joint, pain with overhead activities, and 
positive Hawkins maneuver.  Otherwise in the upper 
extremities normal strength, sensation, and reflexes.  An 
outside MRI of the shoulder, dated in February 1999, was 
reviewed and interpreted by the examiner as showing 
acromioclavicular arthritis and a partial thickness tear.  
There was no evidence of instability.  The assessment was 
left shoulder partial thickness rotator cuff tear, which may 
or may not be related to his original accident.  

The examiner indicated that he was unable to state such, but 
that his accident could have set the stage for this and 
caused this actual accident.  The injury was said to likely 
be worsened by fatigue and cause some weakness and pain in 
the area, limiting his functional ability.  A good 
examination of passive motion was said to be a problem, as 
the veteran did not want to be pushed to a point where he was 
going to have pain for multiple days after examination.

The RO has assigned a 20 percent rating evaluation for the 
veteran's disability with the criteria set forth in the VA's 
Schedule for Rating Disabilities (Schedule), 38 C.F.R. Part 
4, Diagnostic Code 5201 (1998).  Diagnostic Code 5201 
provides for the evaluation of limitation of motion of the 
arm.  When there is a limitation of motion of the major arm 
to 25 degrees from the side, a 40 percent evaluation is 
warranted.  When the limitation of motion of the major arm is 
confined to midway between side and shoulder level, a 30 
percent evaluation is warranted.  When the limitation of 
motion of the major arm is limited to the shoulder level, a 
20 percent evaluation is assigned.

The standardized description of joint motion as set forth in 
Plate I of 38 C.F.R. § 4.71 (1998), sets forth that normal 
shoulder flexion is from zero to 180 degrees and normal 
shoulder abduction is from zero to 180 degrees.

To summarize, veteran's assertions describing the symptoms of 
a disability are considered to be competent evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492, 494 (1992).  However, 
these statements must be viewed in conjunction with the 
objective medical evidence and the pertinent rating criteria.

In this regard, the record shows that the symptoms associated 
with the left shoulder have required outpatient treatment.  
The most recent VA examination showed abduction to 90 
degrees, which is to the shoulder level and consistent with a 
20 percent rating.  There was pain over the acromioclavicular 
joint and pain with overhead activities.  Furthermore, the 
veteran has reported weakness, severe pain and the inability 
to perform any overhead activities.  Additionally, the VA 
examiner indicated that the disability would be worsened by 
fatigue and cause pain and result in limiting functional 
ability.  After review the finding and symptoms in 
conjunction with the Deluca case, it is the Board's judgment 
that the functional impairment caused by the left shoulder 
disorder, to include pain, results in the equivalent of 
limitation of motion between the side and shoulder level.  
Thus a 30 percent rating is warranted.

However, these same findings do not show the equivalent of 
limitation to 25 degrees from the side.  Accordingly, a 
rating in excess of 30 percent is not shown.

In reaching this determination the Board has considered all 
pertinent sections of 38 C.F.R. Parts 3 and 4 as required by 
the Court in Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, the Board finds no basis, which permits an increased 
rating.  Additionally, the evidence is not in equipoise as to 
warrant consideration of the benefit of the doubt rule. 38 
C.F.R. § 4.3 (1998).

II. Left Knee

In the instant case involves the veteran's disagreement with 
a rating decision dated in August 1993 which reduced from 
20 percent to 10 percent an evaluation for his service 
connected left knee disability.  

Entitlement to service connection for the veteran's left knee 
disability was originally granted by rating action dated in 
January 1976, wherein a 20 percent evaluation was assigned 
effective in September 1975.  Pursuant to the findings of a 
routine future examination, by rating action dated in June 
1992, the RO proposed that the veteran's service connected 
left knee disability be reduced to 10 percent, pending 
procedures of due process.  The veteran was notified of the 
proposed reduction in July 1992.  Upon review of additional 
evidence submitted by the veteran, to include testimony 
presented at a hearing before the RO in September 1992, by 
rating action dated in August 1993, the RO implemented the 
proposed reduction effective November 1993.  The first 
reference to 38 C.F.R. § 3.344 was the supplemental statement 
of the case in May 1995.

A review of the evidence of record reveals that the veteran 
underwent a VA examination in March 1992.  The veteran 
reported a history of multiple surgical intervention on the 
left knee to remove cartilage and repair tendons medially and 
laterally between 1970 until 1972.  He indicated that he was 
currently stable except if he went downhill or down stairs 
where he could really dislocate his left knee due to 
instability.  He also reported pain on activities.  

The examination revealed no swelling, no obvious deformity in 
terms of angulation, false motion or shortening.  Range of 
motion was full in both knees.  There was pain on moving the 
left knee more than the right knee.  There was long scar 
tissue over the medial and lateral aspects of the left knee 
related to old surgical intervention.  The diagnosis was 
history of left knee instability with multiple surgical 
intervention for tendon repair, stable except on certain 
maneuvers.  The associated X-ray report shows minor 
hypertrophic changes of the left knee involving the rim of 
the tibial plateau; otherwise, the studies were 
radiographically normal.

From 1992 to 1995 the veteran received intermittent treatment 
for several disabilities, including the left knee.  A hearing 
was held at the RO in September 1992.  At that time the 
veteran stated that he drove heavy trucks.  He said his left 
knee problems made it almost impossible to drive in the city.  
When using the clutch his knee becomes loose.  He reported a 
lot of pain.  He testified that he left knee would go out 
when pivoting or pushing a grocery cart.  He reported 
swelling.

The veteran underwent a VA examination in January 1994.  He 
reported that he experienced difficulty driving a truck, with 
using clutch in particular, and climbing upstairs.  The 
veteran also indicated he experienced a more recent puncture 
injury superior to knee when involved in motorcycle accident.  

The examination of the left knee revealed multiple well 
healed surgical incisions medial and lateral aspect of the 
knee, a large cavitary lesion superior and medial to the 
knee, with area appearing status post grafting of skin.  The 
veteran indicated that this injury was incurred subsequent to 
separation from service.  The lesion was without significant 
loss of muscle and soft tissue mass.  There was no other 
deformity or abnormality of the knee itself.  He was able to 
extend to zero degrees and flex to 130 degrees without 
discomfort.  The veteran wore a brace on the knee as he 
reported it was more of a bumper than anything else and he 
used a cane for ambulation.  

The diagnosis was left knee injury with slight laxity of 
anterior Drawer maneuver compatible with some instability of 
joint and possibly posterior cruciate pathology.  The 
diagnosis also indicated that there was more recent injury of 
the left knee status post trauma with significant muscle and 
soft tissue loss. 

The veteran testified at a hearing before a hearing officer 
of the RO in February 1995.  He indicated that the pain had 
increased over the years to a point where it effected his 
employment as a truck driver.  He indicated that he walked 
off of his left knee, that it gave out, and was very painful, 
even with medication.  He stated that he wears a brace on it.  
He indicated that during the examination, which precipitated 
the reduction in his rating evaluation, the doctor simply 
asked him questions, but did not examine his knee.  The 
veteran indicated that he related to the doctor that he wears 
a brace which acted as a bumper as he didn't have anything to 
protect his kneecap.  He noted that he experienced constant 
pain, swelling, and stiffness.

The veteran continued to receive intermittent treatment for 
left knee complaints at a VA outpatient clinic during 1997 to 
1998, to include steroid injections.  The veteran underwent a 
VA examination in March 1999.  He reported severe bilateral 
knee pain; inability to squat or walk long distances, 
especially in a mall or grocery store; and an inability to do 
more recreational activities.  He reported popping, locking, 
and occasional instability.  

The examination revealed range of motion from zero to 125 
degrees.  There was a normal ligamentous examination, and 
medial joint line tenderness.  There was a large medial s-
shape scar, a lateral meniscectomy scar, and a healed medial 
distal femur skin graft scar from a motorcycle accident.  X-
rays showed moderate medial compartment arthritis and tibial 
speaking.  The assessment was bilateral knee pain due to 
post-traumatic arthritis.  The examiner opined that the 
veteran had open meniscectomies in both knees, and this, 
clearly documented in literature to cause post-traumatic 
arthritis.  The post-traumatic arthritis would cause a varus 
deformity and limit his activity, including functional 
activities, and cause him to fatigue sooner.  There was no 
evidence of instability.  The examiner also noted that the 
veteran has range of motion from zero to 125 degrees, which 
is essentially normal motion.  The examiner indicated that 
the veteran was limited by these problems, but not 
necessarily his range of motion because he just stops doing 
things when he has pain.

The RO has assigned a 10 percent rating evaluation for the 
veteran's disability with the criteria set forth in the 
Schedule's Diagnostic Codes 5010 and 5257 (1998).  Diagnostic 
Code 5010 provides that traumatic arthritis will be rated 
under Diagnostic Code 5003, which provides for the evaluation 
of degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. 

Diagnostic Code 5257 provides for other impairment of the 
knee to include recurrent subluxation or lateral instability.  
When severe a maximum 30 percent is assigned.  When moderate, 
a 20 percent is warranted.  When there is slight, a 10 
percent is appropriate.  

The veteran may also be rated under Diagnostic Code 5260 
which provides that a 10 percent rating is warranted when 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted when flexion is limited to 30 degrees; an a 30 
percent rating is warranted when flexion is limited to 15 
degrees.

Additionally, Diagnostic Code 5261 provides that when 
extension of the knee is limited to 10 degrees, a 10 percent 
rating is warranted; when extension is limited to 15 degrees, 
a 20 percent rating is warranted; and when extension is 
limited to 25 degrees, a 30 percent rating is warranted.

To summarize, the veteran's statements and testimony 
describing the symptoms associated with his left knee 
disability is considered to be competent evidence. Espiritu, 
2 Vet.App. at 492.   However, these statements must be viewed 
in conjunction with the objective medical evidence of record.

In this regard, the Board notes that the 20 percent rating, 
which had been in effect for more than 5 years, was reduced 
based on one examination.  The 10 percent rating currently in 
effect contemplates slight impairment under Diagnostic Code 
5257.  The evidence reflects that the symptoms associated 
with the left knee disability have required intermittent 
treatment, to include steroid injections, at a VA outpatient 
clinic.  The recent VA examination showed slight impairment 
in flexion of the left knee nor instability.  However, there 
was tenderness.  Additionally, the veteran reported pain in 
the left knee, which he described as severe, popping, and 
locking.  He also indicated an increase of symptoms on use.  
Furthermore, the examiner indicated that the arthritis would 
limit his activities and cause fatigue sooner.  

After reviewing the VA medical records and the veteran's 
statements in conjunction with the holding in the Deluca 
case, the Board finds that the degree of impairment resulting 
from the service connected left knee disorder more nearly 
approximates the criteria for the next higher evaluation, 
moderate impairment, under Diagnostic Code 5257.  All the 
evidence of record does not show sustained improvement as 
required by 38 C.F.R. § 3.344.  Accordingly, the 20 percent 
rating is restored.   

The Board has also considered the holdings in VAOGCPREC 23-97 
and 9-98.  In these two opinions, the General Counsel (GC) 
held that a separate rating for arthritis may be awarded when 
the veteran is rated under the provisions of Diagnostic Code 
5257.  However, for such a separate rating to be granted, it 
must be demonstrated that additional disability is present.  
For such additional disability to be present, it must be 
demonstrated that the service-connected disability at least 
meets the criteria for a zero percent rating under the 
provision of 38 C.F.R. § 4.71a, Codes 5260 and 5261.  Under 
these provisions, zero percent ratings are appropriate when 
extension is limited to 5 degrees or flexion is limited to 60 
degrees.  A review of the findings of the recent VA shows 
that extension was 0 degrees and flexion was no less than 125 
degrees.  The veteran's limitation of motion is therefore not 
of sufficient severity to warrant zero percent ratings based 
on range of motion.  Separate ratings based on arthritis are 
therefore not appropriate, given the veteran's range of left 
knee motion at the time.

III. Right Knee

Entitlement to service connection for the veteran's right 
knee disability was originally granted by rating action dated 
in April 1988, wherein a 20 percent evaluation was assigned 
effective as of March 13, 1986.  Pursuant to the findings of 
a routine future examination, by rating action dated in June 
1992, the RO proposed that the veteran's service connected 
right knee disability be reduced to 10 percent, pending 
procedures of due process.  The veteran was notified of the 
proposed reduction in July 1992.  Upon review of additional 
evidence submitted by the veteran, to include testimony 
presented at a hearing before the RO in September 1992, by 
rating action dated in August 1993, the RO implemented the 
proposed reduction.

Review of the evidence of record reveals that the veteran 
underwent a VA examination in March 1992.  The veteran 
reported a history of tearing ligaments in the right knee 
while running in 1976 which required surgery.  He related 
that he still had some pain in the right knee, especially on 
long standing or walking.  The examination revealed no 
swelling, no obvious deformity in terms of angulation, false 
motion or shortening.  Range of motion was full in both 
knees.  There was pain on moving, the left knee more than the 
right knee.  X-rays showed minor hypertrophic changes 
involving the superior pole of the patella; otherwise, the 
study was unremarkable.  The diagnosis was history of right 
knee tendon repair, stable.  

A hearing was held at the RO in September 1992.  At that time 
the veteran indicated that his right grinded.  He reported 
instability and giving way, such as when he walked up stairs.  
He testified that he thought his right knee was taking more 
of a beating than his left knee.  Instead of walking up 
stairs normally, he had to use his left leg to do all the 
lifting and the right leg felt more like a peg.  

The veteran underwent a VA examination in January 1994.  He 
reported that he did very well with the right knee, except 
for some exacerbated symptoms by cold weather.  Physical 
examination of the right knee revealed no swelling or 
deformities, no laxity with anterior posterior drawer 
maneuvers or lateral or medial maneuvers.  There was no 
tenderness to palpation.  Flexion was to 135 degrees and 
extension to zero degrees.  The diagnosis was right knee 
injury status post medial meniscectomy with normal 
examination.

VA outpatient treatment records dated in February 1994 show 
that the veteran reported symptoms associated with his 
bilateral knee disability.  The provisional diagnosis was 
chondromalacia and chronic knee pain.

The veteran testified at a hearing before a hearing officer 
of the RO in February 1995.  He indicated that the pain had 
increased over the years to a point where it effected his 
employment as a truck driver.  He stated that his right knee 
gives out, albeit seldom, and that it sometimes swells.  He 
also stated that his right knee locked up first thing in the 
morning when he got up, and when he moves around it made 
cracking noises.  He stated that he experienced swelling with 
activity.  He indicated that he last worked in 1987 and began 
receiving benefits from the Social Security Administration in 
1988.

The veteran was treated on several occasions during 1997 and 
1998 for right knee pain, to include steroid injections and 
treatment at the pain management clinic.

The veteran underwent a VA examination in March 1999.  He 
reported severe bilateral knee pain; inability to squat or 
walk long distances, especially in a mall or grocery store; 
and an inability to do more recreational activities.  He 
reported popping, locking, and occasional instability.  
Physical examination revealed range of motion from zero to 
125 degrees.  There was a normal ligamentous examination, and 
some medial joint line tenderness.  There was healed medial 
scarring, no effusion, and a slight varus deformity.  X-rays 
of the knee showed moderate medial compartment arthritis and 
tibial speaking.  The assessment was bilateral knee pain due 
to post-traumatic arthritis.  

The examiner opined that the veteran had open meniscectomies 
in both knees, and this, clearly documented in literature to 
cause post-traumatic arthritis.  The post-traumatic arthritis 
would cause a varus deformity and limit his activity, 
including functional activities, and cause him to fatigue 
sooner.  There was no evidence of instability.  The examiner 
also noted that the veteran has range of motion from zero to 
125 degrees, which is essentially normal motion.  The 
examiner indicated that the veteran is limited by these 
problems, but not necessarily his range of motion because he 
just stops doing things when he has pain.

The RO has assigned a 10 percent rating evaluation for the 
veteran's right disability with the criteria set forth in the 
Schedule's Diagnostic Codes 5010 and 5257 (1998).  Diagnostic 
Code 5010 provides that traumatic arthritis will be rated 
under Diagnostic Code 5003, which provides for the evaluation 
of degenerative arthritis.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003. 

Diagnostic Code 5257 provides for other impairment of the 
knee to include recurrent subluxation or lateral instability.  
When severe, a 30 percent rating is assigned.  When moderate, 
a 20 percent is warranted.  When slight, a 10 percent is 
appropriate.  

The veteran may also be rated under Diagnostic Code 5260 
which provides that a 10 percent rating is warranted when 
flexion is limited to 45 degrees; a 20 percent rating is 
warranted when flexion is limited to 30 degrees; an a 30 
percent rating is warranted when flexion is limited to 15 
degrees.

Additionally, Diagnostic Code 5261 provides that when 
extension of the knee is limited to 10 degrees, a 10 percent 
rating is warranted; when extension is limited to 15 degrees, 
a 20 percent rating is warranted; and when extension is 
limited to 25 degrees, a 30 percent rating is warranted.

To summarize, the veteran's statements and testimony 
describing the symptoms associated with his right knee 
disability is considered to be competent evidence. Espiritu, 
2 Vet.App. at 492.   However, these statements must be viewed 
in conjunction with the objective medical evidence of record.

In this regard, the Board notes that the 20 percent rating, 
which had been in effect for more than 5 years, was reduced 
based on one examination.  The March 1992 examination 
indicated that the right knee was stable.  However, at that 
time the veteran was still complaining of pain, particularly 
on use.  During the hearing in September 1992 he reported 
instability and grinding.  He also indicated that he had to 
place his weight on his left leg in order to walk up the 
stairs and described his right leg as being like a peg.  The 
January 1994 examination did indicate that there was 
improvement with the only complaint being an exacerbation of 
symptoms during the cold weather.  However, during his 
hearing in February 1995, he reported, swelling, grinding, 
instability and locking. to various degrees of severity.

Additionally, the VA outpatient records in 1997 and 1998 
indicate the presence of chronic right knee pain, which 
required steroid injections.  The March 1999 VA examination 
showed some slight limitation of flexion, tenderness, and a 
slight varus deformity.  Additionally, x-rays showed 
arthritis.  Furthermore, the veteran reported popping, 
locking, pain, and occasional instability.  

The examiner further indicated that the post-traumatic 
arthritis would cause a varus deformity and limit his 
activity, including functional activities, and cause him to 
fatigue sooner.

After reviewing the VA medical records and the veteran's 
complaints in conjunction with the holding in the Deluca 
case, the Board finds that the overall degree of impairment 
resulting from the service connected right knee disorder more 
nearly approximates the criteria for the next higher 
evaluation, moderate impairment, under Diagnostic Code 5257.  
38 C.F.R. § 4.7.  All the evidence of record does not show 
sustained improvement as required by 38 C.F.R. § 3.344.  
Accordingly, the 20 percent rating is restored.   

The Board has also considered the holdings in VAOGCPREC 23-97 
and 9-98.  In these two opinions, the General Counsel (GC) 
held that a separate rating for arthritis may be awarded when 
the veteran is rated under the provisions of Diagnostic Code 
5257.  However, for such a separate rating to be granted, it 
must be demonstrated that additional disability is present.  

For such additional disability to be present, it must be 
demonstrated that the service-connected disability at least 
meets the criteria for a zero percent rating under the 
provision of 38 C.F.R. § 4.71a, Codes 5260 and 5261.  Under 
these provisions, zero percent ratings are appropriate when 
extension is limited to 5 degrees or flexion is limited to 60 
degrees.  

A review of the findings of the recent VA shows that 
extension was 0 degrees and flexion was no less than 125 
degrees.  The veteran's limitation of motion is therefore not 
of sufficient severity to warrant zero percent ratings based 
on range of motion.  Separate ratings based on arthritis are 
therefore not appropriate, given the veteran's range of left 
knee motion at the time.


ORDER

Entitlement to an increased evaluation to 30 percent for 
service connected residuals of a left shoulder injury 
(major), and restoration of 20 percent ratings for bilateral 
knee disabilities are granted subject to the law and 
regulation governing the payment of monetary benefits.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals



 

